Citation Nr: 1511254	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a memory loss disability.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for a dizziness disability.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Friend


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to December 1980.  The Veteran had an additional period of active duty for training (ACDUTRA) in the Army Reserve from July 11, 1981 to July 25, 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The January 2009 rating decision denied entitlement to service connection for an acquired psychiatric condition, memory loss, headaches, dizziness, a shoulder condition, a bilateral knee condition, and a back condition.  The December 2009 rating decision denied entitlement to service connection for PTSD.

This matter was previously remanded in February 2012 by the Board for further evidentiary development.

The Veteran testified at an August 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric condition.

2.  The preponderance of the evidence is against a finding that the Veteran currently has PTSD.

3.  The preponderance of the evidence is against a finding that the Veteran currently has a memory loss disability.

4.  The preponderance of the evidence is against a finding that the Veteran's headache disability is etiologically related to a disease, injury, or event in service.

5.  The preponderance of the evidence is against a finding that the Veteran's dizziness disability is etiologically related to a disease, injury, or event in service.

6.  The preponderance of the evidence is against a finding that the Veteran's bilateral shoulder disability is etiologically related to a disease, injury, or event in service.

7.  The preponderance of the evidence is against a finding that the Veteran's bilateral knee disability is etiologically related to a disease, injury, or event in service.

8.  The preponderance of the evidence is against a finding that the Veteran's back disability is etiologically related to a disease, injury, or event in service.

CONCLUSIONS OF LAW

1.  An acquired psychiatric condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

2.  PTSD was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

3.  A memory loss disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.307 (2014).

4.  A headache disability was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).

5.  A dizziness disability was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).

6.  A bilateral shoulder disability was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).

7.  A bilateral knee disability was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).

8.  A back disability was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in February 2012.  

The Board's remand instructed the RO to: (1) contact the Veteran and request that he provide any additional evidence or argument pertaining to the issues on appeal; (2) obtain relevant SSA records; (3) schedule the Veteran for a VA psychiatric examination; (4) undertake any additional development deemed necessary, and readjudicate the claim.

VA sent a February 2012 letter to the Veteran requesting that he submit any additional evidence or argument.  VA took appropriate steps to obtain SSA records and associated them with the file.  The Veteran was scheduled for and attended a March 2012 VA examination.  The RO readjudicated the claim in an October 2012 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 
The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by December 2008 and August 2009 letters of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the respective January 2009 and December 2009 rating decisions on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, VA treatment records, and SSA records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
The Veteran was afforded VA examinations in May 2010 for all issues on appeal, and a subsequent March 2012 VA psychiatric examination.  The record does not reflect that the May 2010 VA examinations for all issues other than the psychiatric condition is inadequate, or that the March 2012 VA psychiatric examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners considered the Veteran's relevant medical history and provide well-reasoned and adequately supported opinions. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to service connection for all conditions on appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection Generally

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD has slightly different requirements than general service connection.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128  (1997); 38 C.F.R. § 4.125(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).   ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112, however, does not apply to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Nor does the presumption of sound condition at entrance into service or presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service apply to periods of ACDUTRA or INACDUTRA. See Smith, 24 Vet. App. at 45.

IV.  Acquired Psychiatric Condition, PTSD, and Memory Loss

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from an acquired psychiatric condition, PTSD, and a memory loss disability as a result of his active duty military service, specifically a fall from a truck in 1981, although the Board notes that the Veteran's recount of the date has been inconsistent.  

Private treatment records have suggested diagnoses of anxiety, depression, anger, PTSD, shell shock, mood disorder with depressive features, and memory loss.  As noted in the Board's February 2012 Remand, VA treatment records also document possible diagnoses of PTSD, major depressive disorder, depressive disorder, and mood disorder with depressive features.  
The Board notes a September 2010 private treatment record which finds that the Veteran does not have PTSD, but rather that "a more likely scenario is that he suffered a possible stroke, that he may have been unaware of, in 2005 that caused him to withdraw from work and a meaningful social life."  The examiner further explains his finding that the Veteran does not have PTSD: "[t]he trauma he refers to was not serious enough, and occurred more than twenty years ago.  He appears to have been able to live a productive life, working steadily until 2005,"

As previously mentioned, the Veteran was afforded a VA psychiatric examination most recently in March 2012.  The examiner concluded that the Veteran did not currently have any psychiatric disorders that were able to be verified.  The examiner reached this conclusion after a thorough review of the Veteran's medical history and specifically addressed the relevant VA and private medical records.  The examiner explained:

Psychological testing was performed April 26, 2011 for neurophphychological assessment for brain injury; the test results were invalid.  I requested further psychological testing to clarify a diagnosis and that was done March 6, 2012.  The testing indicated over reporting of symptomatology and no other psychiatric diagnoses could be confirmed.

There is no evidence that [V]eteran has neuropsychological or psychological disorders related to his military service.

In reaching this conclusion, the examiner explained that his examination indicated similar findings to the Veteran's May 2010 examination, in which he indicated that the Veteran was over-reporting symptoms:

From all of the assessment data, including observation, patient report and objective testing, Mr. [redacted] appears to want to appear especially disturbed or dysfunctional.  There is no objective evidence that his self-reported symptoms of PTSD, psychosis, depression, mental retardation, or amnesia are accurate.

Specific to his claimed memory loss disability, the May 2010 VA examiner concluded that the Veteran did not have a memory loss disability but rather found that the Veteran was "malingering" with respect to his memory loss and other reported symptoms of depression.  The examiner diagnosed the Veteran with antisocial personality, finding that he "did not seem depressed...and only seemed anxious, agitated, angry, and impatient."  The examiner found that:

Results of this evaluation strongly suggests that this [V]eteran was doing his best to defeat the assessment process and establish the perception that he is significantly disable.  Despite numerous attempts by the examiner to help the veteran perform various cognitive tasks appropriately, he repeatedly undermined the examiner's directions.  

With respect to the effort put forth by the Veteran in evaluations, the examiner stated that "all scales including psychosis, neurological impairment, amnestic disorders, low intelligence, and affective disorders were in the range suggesting feigning.  The [V]eteran endorses a high frequency of symptoms and impairment that is highly atypical of individuals with genuine psychiatric or cognitive disorders."

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, in this case an acquired psychiatric condition, PTSD, or a memory loss disability.  While the Board acknowledges the private medical records submitted by the Veteran and the VA treatment records suggesting a psychiatric diagnosis, the evidence suggests, as reiterated by the VA examiner, that the Veteran has not suffered from a psychiatric condition, PTSD, or a memory loss disability during the period on appeal.  
Rather, the evidence suggests that the Veteran has over-reported symptoms in an attempt to receive a diagnosis for which he may be awarded compensation.  As explained by the examiner, the Veteran's performance upon psychiatric testing indicates that he does not have a psychiatric or cognitive disorder, to include PTSD or a memory loss disability, but rather attempts to appears as he does.

While the Veteran may have some symptoms potentially consistent with a psychiatric or cognitive condition, as identified in VA and private medical records, the preponderance of the evidence shows that these symptoms were either due to the Veteran over-reporting such symptoms or they are related to his diagnosed antisocial personality.

The Board has considered the private treatment records and VA treatment records which documented symptoms and potential diagnoses of psychiatric or cognitive disabilities.  However, given the clearly tentative diagnoses provided and the lack of well-supported rationales in reaching such conclusions, the Board finds these records to be far less probative than the VA opinions discussed above.

As such, the weight of the evidence shows that the Veteran has not had a psychiatric or cognitive disability, to include PTSD and a memory loss disability, at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claims for service connection for an acquired psychiatric condition, PTSD, and a memory loss disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met. 

In reaching this conclusion, the Board finds that to the extent that the Veteran's contentions are supported by his own statements and those of his acquaintances, they do not have the medical training which is necessary in order to provide a complex opinion as to diagnosis, or the etiology, of a psychiatric or cognitive disability, and as a result any opinion he or his acquaintances have provided as to its existence or etiology is of limited probative value, particularly when viewed in light of the opinion of a VA examiner with specialized medical knowledge, training, or experience in this particular field of medicine.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has a psychiatric and cognitive condition are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional with specialized knowledge in this particular medical field of cardiovascular conditions.  

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes a psychiatric or cognitive disability, to include PTSD and a memory loss disability, has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disabilities.  See Brammer, supra.

V.  Headaches and Dizziness

The Veteran's May 2010 VA examiner provided a diagnosis of headaches and dizziness, of unknown types due to a lack of records.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).  

The Veteran's service treatment records are silent for any relevant treatment or injury.  However, the Veteran has consistently claimed that at some time in service he fell from the back of a truck and hit his head.  In addition, the Veteran has provided multiple buddy statements supporting his claim.  As a result, the Board finds that the Veteran did at some point in service fall off the back of a truck.

In making the diagnoses, the May 2010 VA examiner stated that it is: 

. . . unlikely that [the Veteran] had a true traumatic brain injury in 1981 when he fell in a vehicle....The lone document in his medical record certainly did not indicate any other related or unrelated issues.  He also appears to have had a number of car accidents after service, and may have bumped his head.  He also bumped his head approximately in 2008 during a work related injury.  Sometimes his memory is good and sometimes it isn't....after service, he appears to have had a handful of motor vehicle accidents.  Therefore, it is extremely difficult, if not impossible, to piece back together all of these issues that have happened to him over the years, and it is impossible to relate them to the initial injury he had in 1981. 

The examiner ultimately concluded that a traumatic brain injury did not occur in service.  He further concluded that the Veteran's dizziness and headaches were less likely than not the result of his military service, to include his in-service injury.  The examiner again cited documentation of multiple post-service motor vehicle accidents, as described in a 2007 private treatment record.  In addition, the examiner cites the lack of any treatment records up until the 2007 private treatment record.  However, the Board notes that the examiner's conclusion is not entirely based upon the lack of treatment records.  The examiner also considered the Veteran's current reported history and a review of the available service and post service treatment records prior to rendering the medical opinion.

The Board notes the July 2010 private medical opinion submitted by the Veteran which concludes that the Veteran's headaches and dizziness are related his in-service fall.  In addition, the physician concludes that the fall constituted a traumatic brain injury.  However, the Board finds this opinion to be of limited probative value as there is no rationale provided.  The same physician submitted a similar medical opinion in February 2010, and for the same reasons, the Board finds it to be of limited probative value. 

Here, the available medical evidence does not establish a direct connection between the Veteran's headaches and dizziness and his active duty military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  While he has provided private medical evidence offering an opinion as to the etiology of these conditions, the private physician provided no rationale to support his ultimate conclusions, and as a result the probative value is minimal.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

Having reviewed the record, the Board finds that service connection is not warranted for headaches or dizziness.  The favorable evidence of a link between an in-service injury and current headaches and dizziness consists solely of private medical opinions void of a supporting rationale and assertions of the Veteran and his acquaintances.  While the Board notes that the Veteran appears to have been inconsistent during the pendency of this appeal as to the date of his claimed in-service incident, the Board concedes that some form of fall occurred in service.  The Veteran is entirely competent to report his symptoms both current and past of headaches and dizziness.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has presented no probative clinical evidence of a direct nexus between his current headaches and dizziness and his military service.  

While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of headaches and dizziness directly to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current headaches and dizziness.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his headaches and dizziness and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

In addition, there is no evidence that the Veteran's current disabilities manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has seemingly alleged a continuity of symptomatology.  However, the Board finds that the credibility of these allegations are limited, in part due to the lack of medical records.  In addition, the Board finds the Veteran's credibility to be limited due to his specific denial of any post-service motor vehicle accident or other injuries at his August 2011 Travel Board hearing, as these injuries are clearly documented in medical records.    

To the extent that the Veteran has implied a continuity of symptomatology in asserting that his headaches and dizziness have bothered him for many years, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiners with respect to the post-service motor vehicle accidents.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Although the Board is sympathetic to the Veteran's claims, the requirements for entitlement to service connection for headaches and dizziness are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's headaches and dizziness to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed headaches and dizziness onset years after separation from service and is not directly related to his active duty military service.  The Veteran has submitted private medical opinions supporting such assertions, however they lacked a rationale.  As such, the preponderance of the evidence is against the claim for service connection for disabilities manifested by headaches and dizziness.




VI.  Service Connection Bilateral Shoulder, Bilateral Knee, and Back

The Veteran's May 2010 VA examiner provided diagnoses of bilateral musculoligamentous strain of the knees, bilateral tendinitis of the shoulders, and mechanical low back strain with mild degenerative changes noted.  As a result, Shedden requirement (1) is met for these claimed conditions.  The Board now turns to Shedden requirements (2) and (3).  

The Veteran's service treatment records are silent for any relevant treatment or injury.  However, as previously noted, the Veteran has consistently claimed that at some time in service he fell from the back of a truck.  In addition, the Veteran has provided multiple buddy statements supporting his claim.  As a result, the Board finds that the Veteran did at some point in service fall off the back of a truck.

The May 2010 examiner concluded, after a thorough review of the medical and lay evidence of record, that it was less likely than not that the Veteran's currently diagnosed bilateral knee, bilateral shoulder, and back disabilities are related to his active duty military service, to include an in-service fall from a truck.  The examiner explains that the documented post-service motor vehicle accidents are "other contributing factors that can easily play into the multitude of joint complaints and spine complaints."  The examiner further notes that the first medical evidence of any complaint of knee, shoulder, or back pain is a 2007 private medical record in which the Veteran states that he was involved in post-service motor vehicle accidents and other non-motor vehicle related accidents.

Here, the available medical evidence does not establish a direct connection between the Veteran's current bilateral knee, bilateral shoulder, and back disabilities and his active duty military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims, in this case a well-supported medical opinion linking his current bilateral knee, bilateral shoulder, and back disabilities to military service, but has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits]. 

Having reviewed the record, the Board finds that service connection is not warranted for the Veteran's bilateral knee, bilateral shoulder, or back conditions.  The favorable evidence of a link between an in-service injury and current bilateral knee, bilateral shoulder, or back conditions consists solely of the assertions of the Veteran and his acquaintances.  As previously discussed, despite some inconsistencies in the Veteran's reporting, the Board finds that some form of in-service fall occurred.  The Veteran is entirely competent to report his symptoms both current and past of bilateral knee, bilateral shoulder, or back conditions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has presented no probative clinical evidence of a direct nexus between his current bilateral knee, bilateral shoulder, or back conditions and his military service.    

While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra.  As before, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of bilateral knee, bilateral shoulder, or back conditions directly to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral knee, bilateral shoulder, or back conditions.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his bilateral knee, bilateral shoulder, or back conditions and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.  

In addition, there is no evidence that the Veteran's current disabilities manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has seemingly alleged a continuity of symptomatology.  However, as previously discussed, the Board finds the Veteran's credibility limited in part due to the lack of medical records, but also due to his specific denial of any post-service motor vehicle accident or other injuries at his August 2011 Travel Board hearing, as these injuries are clearly documented in medical records.    

To the extent that the Veteran has implied a continuity of symptomatology in asserting that his bilateral knee, bilateral shoulder, or back conditions have bothered him for many years, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiners with respect to the post-service motor vehicle accidents.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

Although the Board is sympathetic to the Veteran's claims, the requirements for entitlement to service connection for bilateral knee, bilateral shoulder, or back conditions are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's bilateral knee, bilateral shoulder, or back conditions to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed bilateral knee, bilateral shoulder, and back conditions onset years after separation from service and is not directly related to his active duty military service.  The Veteran has not provided a private medical opinion providing an opinion as to the etiology of these conditions.  As such, the preponderance of the evidence is against the claim for service connection for bilateral knee, bilateral shoulder, or back conditions.   


ORDER

Entitlement to service connection for an acquired psychiatric condition is denied.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a memory loss disability is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection for a dizziness disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a back disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


